EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Robert Esposito on February 16, 2022.
The claims of the application have been amended as follows: 

1.	(Previously Presented) A system for testing an optical surface, the system comprising:
a spatially non-coherent light source that emits spatially non-coherent light;
a test plate positioned between the spatially non-coherent light source and the optical surface, the test plate separated from the optical surface by a spatially varying gap that produces a wedge;
a detector;
wherein: 
a first portion of the spatially non-coherent light travels along a first optical path that extends from the spatially non-coherent light source to the test plate and then to the detector, and

wherein the first optical path has a first non-normal angle of incidence with respect to the test plate, and the second optical path having a second non-normal angle of incidence with respect to the optical surface, such that the emitted spatially non-coherent light impinges on the test plate at a non-normal angle of incidence and produces a spatially non-coherent light interference signal from interference between the first portion of the spatially non-coherent light reflected from the test plate and the second portion of the spatially non-coherent light reflected from the optical surface, the second non-normal angle of incidence being different than the first non-normal angle of incidence such that the first optical path and second optical path are spatially separated from each other and/or non-parallel in regions where the first optical path and the second optical path are overlapping;
wherein the detector is configured to capture an interferogram of the spatially non-coherent light interference signal, the interferogram comprising a plurality of fringes;
a processor connected to the detector and programmed with machine-readable instructions that when executed by the processor cause the processor to perform quantitative analysis on the interferogram captured by the detector to characterize aberrations in the optical surface using tilt carrier analysis of the fringes of the interferogram;
a light box positioned relative to the test plate and containing both the non-coherent light source and the detector; and 
a means for suspending and positioning the light box above the test plate and a facing surface of the optical surface to be tested, the means for suspending and positioning comprising a 
2.	(Cancelled) 
3.	(Original) The system of claim 1,
wherein the test plate comprises a spherical surface. 
4.	(Cancelled) 
5.	(Currently Amended) The system of claim 1, further comprising means for suspending and positioning the light box above the test plate and a facing surface of the optical surface to be tested, the means for suspending and positioning comprising a motorized positioner connected to a controller configured to manually or automatically manipulate the motorized positioner to move the light box into a plurality of positions relative to the facing surface of the optical surface.
6.	(Previously Presented) The system of claim 5,
wherein the means for suspending comprises a track or gantry system and the processor is programmed with machine-readable instructions that when executed by the processor cause the processor to control the motorized positioner controller to move the light box along the track or with the gantry system to position the light box into the plurality of positions. 
7.	(Previously Presented) The system of claim 5, 
wherein the means for suspending comprises a crane boom and the processor is programmed with machine-readable instructions that when executed by the processor cause the processor to control the motorized positioner controller to move the crane boom to position the light box into the plurality of positions.
The system of claim 1, further including: 









an optical filter positioned relative to the detector for selecting a predetermined wavelength of the spatially non-coherent light.    

9.	(Previously Presented) The system of claim 1, 
further comprising a first independent fixture to which the spatially non-coherent light source is mounted and a second independent fixture to which the detector is mounted. 
10.	(Previously Presented) A system for testing an optical surface, the system comprising:
a spatially non-coherent light source that emits light in a first optical path;
a test plate positioned between the spatially non-coherent light source and the optical surface, the test plate separated from the optical surface by piezoelectric actuators to form spatially varying gap that produces a wedge;
a detector;
wherein: 

a second portion of the spatially non-coherent light travels along a second optical path that extends from the spatially non-coherent light source to the optical surface and then to the detector,
wherein the first optical path has a first non-normal angle of incidence with respect to the test plate, and the second optical path having a second non-normal angle of incidence with respect to the optical surface, such that the emitted spatially non-coherent light impinges on the test plate at a non-normal angle of incidence and produces a spatially non-coherent light interference signal from interference between the first portion of the spatially non-coherent light reflected from the test plate and the second portion of the spatially non-coherent light reflected from the optical surface, the second non-normal angle of incidence being different than the first non-normal angle of incidence such that the first optical path and second optical path are spatially separated from each other and/or non-parallel in regions where the first optical path and the second optical path are overlapping;
wherein the detector is configured to capture an interferogram of the spatially non-coherent light interference signal, the interferogram comprising a plurality of fringes; and 
a processor connected to the detector and the piezoelectric actuators, the processor programmed with machine-readable instructions that when executed by the processor cause the processor to:
energize the piezoelectric actuators to spatially vary the gap between the test plate and the optical surface; and 

11.	(Currently Amended) A system for testing an optical surface, the system comprising:
a spatially non-coherent light source that emits spatially non-coherent light;
a test plate positioned between the spatially non-coherent light source and the optical surface, the test plate separated from the optical surface by a spatially varying gap that produces a wedge;
a detector;
wherein: 
a first portion of the spatially non-coherent light travels along a first optical path that extends from the spatially non-coherent light source to the test plate and then to the detector, and
a second portion of the spatially non-coherent light travels along a second optical path that extends from the spatially non-coherent light source to the optical surface and then to the detector;
wherein the first optical path has a first non-normal angle of incidence with respect to the test plate, and the second optical path has a second non-normal angle of incidence with respect to the optical surface, such that the emitted spatially non-coherent light impinges on the test plate at a non-normal angle of incidence and produces a spatially non-coherent light interference signal from interference between the first portion of the spatially non-coherent light reflected from the test plate and the second portion of the spatially non-coherent light reflected from the optical surface, the second non-normal angle of incidence being different than the first 
wherein the detector is configured to capture an interferogram of the spatially non-coherent light interference signal, the interferogram comprising a plurality of fringes;
a processor connected to the detector and programmed with machine-readable instructions that when executed by the processor cause the processor to perform quantitative analysis on the interferogram captured by the detector to characterize aberrations in the optical surface using tilt carrier analysis of the fringes of the interferogram; and
a positioner connected to the processor and comprising means for positioning and moving the spatially non-coherent light source and detector relative to the optical surface to be tested, the positioner configured to provide a signal to the processor indicative of coordinates of the spatially non-coherent light source and detector in a first position relative to a reference point and to receive instructions from the processor for moving the spatially non-coherent light source and the detector to a second position relative to the reference point;
wherein the processor is further programmed with machine-readable instructions for controlling the positioner to move the spatially non-coherent light source and detector from the first position to the second position.
12.	(Previously Presented) The system of claim 11, 
wherein the machine-readable instructions for controlling the positioner to move the spatially non-coherent light source and detector include instructions for controlling the positioner based on an instruction received from a technician, or instructions for controlling the positioner based on a predetermined testing path for the optical surface.

wherein the spatially non-coherent light source emits light in a spectrum comprising visible or infrared wavelengths.
14.	(Previously Presented) The system of claim 1, further comprising:
a light diffuser positioned between the spatially non-coherent light source and the optical surface. 
15.	(Currently Amended) A method for testing an optical surface having a spatially non-coherent light source, a test plate, a detector, and a processor connected to the detector, the method comprising the steps of:
positioning the test plate in a first position between the spatially non-coherent light source and the optical surface such that there is a spatially varying gap that produces a wedge between the optical surface and the test plate; 
emitting spatially non-coherent light from the spatially non-coherent light source in a first optical path,
wherein: 
a first portion of the spatially non-coherent light travels along a first optical path that extends from the spatially non-coherent light source to the test plate and then to the detector, and
a second portion of the spatially non-coherent light travels along a second optical path that extends from the spatially non-coherent light source to the optical surface and then to the detector;
wherein the first optical path has a first non-normal angle of incidence with respect to the test plate, and the second optical path having a second non-normal angle of incidence with respect to the optical surface, such that the emitted spatially non-coherent light impinges on the 
capturing, with the detector, an interferogram of the spatially non-coherent light interference signal, the interferogram comprising fringes; and
performing, by the processor, quantitative analysis on the fringes of the interferogram using tilt carrier analysis to characterize aberrations in the optical surface;
wherein the first optical path is devoid of optics between the spatially non-coherent light source and the test plate other than an optional diffuser, an optional bandpass filter, or a combination thereof.  
16.	(Currently Amended) The method of claim 15, A method for testing an optical surface having a spatially non-coherent light source, a test plate, a detector, and a processor connected to the detector, the method comprising the steps of:
positioning the test plate in a first position between the spatially non-coherent light source and the optical surface such that there is a spatially varying gap that produces a wedge between the optical surface and the test plate; 
emitting spatially non-coherent light from the spatially non-coherent light source in a first optical path;
wherein: 

a second portion of the spatially non-coherent light travels along a second optical path that extends from the spatially non-coherent light source to the optical surface and then to the ;
wherein the first optical path has a first non-normal angle of incidence with respect to the test plate, and the second optical path having a second non-normal angle of incidence with respect to the optical surface, such that the emitted spatially non-coherent light impinges on the test plate at a non-normal angle of incidence and produces a spatially non-coherent light interference signal from interference between the first portion of the spatially non-coherent light reflected from the test plate and the second portion of the spatially non-coherent light reflected from the optical surface, the second non-normal angle of incidence being different than the first non-normal angle of incidence such that the first optical path and second optical path are spatially separated from each other and/or non-parallel in regions where the first optical path and the second optical path are overlapping;
capturing, with the detector, an interferogram of the spatially non-coherent light interference signal, the interferogram comprising fringes; and
performing, by the processor, quantitative analysis on the fringes of the interferogram using tilt carrier analysis to characterize aberrations in the optical surface;
wherein the processor is connected to a motorized positioner configured to indicate a first position of the spatially non-coherent light source and detector relative to the optical surface to 
determining, by the processor, the first position of the spatially non-coherent light source and the detector relative to the optical surface; and
controlling, by the processor, the motorized positioner to move the spatially non-coherent light source and the detector from the first position to a second position relative to the optical surface to be tested.
17.	(Previously Presented) The method of claim 16, further comprising the steps of: 
controlling, by the processor, the motorized positioner to move the spatially non-coherent light source and the detector across the optical surface, and 
performing, by the processor, the quantitative analysis on different areas of the surface to determine aberrations at the different areas.
18.	(Previously Presented) The method of claim 16, further comprising the steps of:
receiving, by the processor, instructions from a technician to move the spatially non-coherent light source and the detector to a predetermined position; and
controlling, by the processor, the motorized positioner to move the spatially non-coherent light source and the detector to the predetermined position.
19.	(Previously Presented) The method of claim 16, further comprising the steps of:
emitting, by the spatially non-coherent light source, infrared light; and
filtering, prior to image capture, the light reflected from the test plate and the light reflected from the optical surface, to an infrared wavelength.
20.	(Cancelled) 

a light box enclosing a spatially non-coherent light source and a detector, the non-coherent light source configured to emit spatially non-coherent light in first optical path and a spectrum comprising visible or infrared wavelengths;
a test plate, having a spherical surface or a best fit sphere to optic prescription, positioned between the spatially non-coherent light source and the optical surface, the test plate separated from the optical surface by a spatially varying gap that produces a wedge,
wherein: 
a first portion of the spatially non-coherent light travels along a first optical path that extends from the spatially non-coherent light source to the test plate and then to the detector, and
a second portion of the spatially non-coherent light travels along a second optical path that extends from the spatially non-coherent light source to the optical surface and then to the detector,
wherein the first optical path has a first non-normal angle of incidence with respect to the test plate, and the second optical path having a second non-normal angle of incidence with respect to the optical surface, such that the emitted spatially non-coherent light impinges on the test plate at a non-normal angle of incidence and produces a spatially non-coherent light interference signal from interference between the first portion of the spatially non-coherent light reflected from the test plate and the second portion of the spatially non-coherent light reflected from the optical surface, the second non-normal angle of incidence being different than the first non-normal angle of incidence such that the first optical path and second optical path are 
wherein the detector is configured to capture, an interferogram of the spatially non-coherent light interference signal, the interferogram comprising a plurality of fringes; 
a light diffuser positioned in the light box between the spatially non-coherent light source and the optical surface; 
an optical filter positioned relative to the detector for selecting a predetermined wavelength of the spatially non-coherent light;
a processor connected to the spatially non-coherent light source and the detector, the processor programmed with instructions that when executed by the processor cause the processor to:
control the detector to capture the interferogram, and
perform quantitative analysis on the interferogram to characterize aberrations in the optical surface using tilt carrier analysis of the fringes of the interferogram; and
means for suspending and positioning the light box above the test plate and a facing surface of the optical surface to be tested, the means for suspending and positioning comprising a motorized positioner connected to a controller configured to manually or automatically manipulate the motorized positioner to move the light box into a plurality of positions relative to the facing surface of the optical surface.
22.	(Previously Presented) The method of claim 15, wherein the test plate has a spherical configuration or a best fit sphere to optic prescription.
23.	(Previously Presented) The system of claim 1, wherein the test plate has a best fit sphere to optic prescription.

25.	(Previously Presented) The system of claim 24, wherein the optical surface has a convex aspheric prescription and the test plate has a best fit sphere to the convex aspheric prescription of the optical surface.
26.	(Currently Amended) The system of claim 1, further comprising a bandpass filter in the first optical path between the spatially non-coherent light source and the detector.  
27.	 (Currently Amended) The system of claim 1, wherein the first optical path is devoid of optics between the spatially non-coherent light source and the test plate other than an optional diffuser, an optional bandpass filter, or a combination thereof.
28.	(Previously Presented) The system of claim 5, wherein the means for suspending comprises a wire suspension system and the processor is programmed with machine-readable instructions that when executed by the processor cause the processor to control the motorized positioner controller to manipulate the light box into the plurality of positions using the wire suspension system. 
29.	(New) A system for testing an optical surface, the system comprising:
a light box enclosing a spatially non-coherent light source and a detector, the non-coherent light source configured to emit spatially non-coherent light in first optical path and a spectrum comprising visible or infrared wavelengths;
a test plate, having a spherical surface or a best fit sphere to optic prescription, positioned between the spatially non-coherent light source and the optical surface, the test plate separated from the optical surface by a spatially varying gap that produces a wedge,
wherein: 
a first portion of the spatially non-coherent light travels along a first optical path that extends from the spatially non-coherent light source to the test plate and then to the detector, and
a second portion of the spatially non-coherent light travels along a second optical path that extends from the spatially non-coherent light source to the optical surface and then to the detector,
wherein the first optical path has a first non-normal angle of incidence with respect to the test plate, and the second optical path having a second non-normal angle of incidence with respect to the optical surface, such that the emitted spatially non-coherent light impinges on the test plate at a non-normal angle of incidence and produces a spatially non-coherent light interference signal from interference between the first portion of the spatially non-coherent light reflected from the test plate and the second portion of the spatially non-coherent light reflected from the optical surface, the second non-normal angle of incidence being different than the first non-normal angle of incidence such that the first optical path and second optical path are spatially separated from each other and/or non-parallel in regions where the first optical path and the second optical path are overlapping; 
wherein the detector is configured to capture an interferogram of the spatially non-coherent light interference signal, the interferogram comprising a plurality of fringes; 
a light diffuser positioned in the light box between the spatially non-coherent light source and the optical surface; 
a processor connected to the spatially non-coherent light source and the detector, the processor programmed with instructions that when executed by the processor cause the processor to:
control the detector to capture the interferogram, and
perform quantitative analysis on the interferogram to characterize aberrations in the optical surface using tilt carrier analysis of the fringes of the interferogram; and
wherein the first optical path is devoid of optics between the spatially non-coherent light source and the test plate other than an optional diffuser, an optional bandpass filter, or a combination thereof.
Allowable Subject Matter

Claims 1, 3, 5-19, and 21-29 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to show or suggest a system/method for testing an optical surface comprising a spatially non-coherent light source and a test plate separated from the optical surface by a spatially varying gap that produces a wedge such that light travels in the path as recited in the claims in combination with:
the light box and means for suspending and positioning as recited in claims 1 and 21, with claims 3, 5-9, 13, 14, and 23-28 being allowable by their dependence on claims 1 or 21;
a processor connected to the detector and the piezoelectric actuators, the processor programmed with machine-readable instructions that when executed by the processor cause the processor to: energize the piezoelectric actuators to spatially vary the gap between the test plate and the optical surface; and perform quantitative analysis on the interferogram captured by the detector to characterize 
a positioner connected to the processor and comprising means for positioning and moving the spatially non-coherent light source and detector relative to the optical surface to be tested, the positioner configured to provide a signal to the processor indicative of coordinates of the spatially non-coherent light source and detector in a first position relative to a reference point and to receive instructions from the processor for moving the spatially non-coherent light source and the detector to a second position relative to the reference point, wherein the processor is further programmed with machine-readable instructions for controlling the positioner to move the spatially non-coherent light source and detector from the first position to the second position, as recited in claims 11 and 12;
the first optical path is devoid of optics between the light source and the test plate other than an optional diffuser, an optional bandpass filter, or a combination thereof, as recited in claims 15 and 22;
the processor is connected to a motorized positioner configured to indicate a first position of the spatially non-coherent light source and detector relative to the optical surface to be tested and to move the spatially non-coherent light source and the detector relative to the optical surface to be tested, further comprising the steps of: determining, by the processor, the first position of the spatially non-coherent light source and the detector relative to the optical surface, and controlling, by the processor, the motorized positioner to move the spatially non- 
the light box enclosing the spatially non-coherent light source and a detector; a light diffuser positioned in the light box between the spatially non-coherent light source and the optical surface; and the first optical path is devoid of optics between the spatially non-coherent light source and the test plate other than an optional diffuser, an optional bandpass filter, or a combination thereof, as recited in claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hwa Andrew Lee/Primary Examiner, Art Unit 2886